DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.
 
Response to Arguments

Applicant’s arguments, see pages 11-13 of amendment filed 05/25/2022 and page 11 of amendment filed 06/27/2022 with respect to claims 1, 3-7, 9-13, 15-19, 21-23 have been fully considered and are persuasive.  The rejection of claims 1, 3-7, 9-13, 15-19, 21-23 has been withdrawn. 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. James Bender and attorney Gero McClellan on July 7, 2022.

The application has been amended as follows: 

1.	(Currently Amended)	A computer-implemented method, comprising:
	receiving a first variant stream of a video at an electronic device;
	identifying, by the electronic device, respective maximum segment durations of a plurality of different types of client devices that will play media content contained in the first variant stream;
	generating, by the electronic device and based on the identified respective maximum segment durations and the first variant stream, a plurality of respective playlists, each respective playlist of the plurality of respective playlists for each of the plurality of different types of client devices, wherein each respective playlist of the plurality of respective playlists comprises a respective different maximum segment duration, of the identified respective maximum segment durations, that indicates a maximum time duration for playlist segments of its respective playlist
	delivering, by the electronic device and via a distribution network, a first playlist of the respective playlists to a first client device having a device type corresponding to one of the plurality of different types of client devices, the first playlist comprising a first maximum segment duration of the respective maximum segment durations;
	generating, based on a second variant stream corresponding to the same media content as the first variant stream but having a different streaming bitrate, a second playlist for the first client device, 
wherein the first playlist and the second playlist each comprises a plurality of segments and each comprises the first maximum segment duration as the maximum segment duration that indicates a maximum time duration for all playlist segments,
wherein each segment in the first playlist has: (i) a same media content, (ii) a same media duration, and (iii) a different streaming bitrate, compared with a corresponding segment in the second playlist,
wherein the second playlist corresponds to the same media content as the first playlist and has the different streaming bitrate, and
wherein segment boundaries of the plurality of segments of the second playlist are aligned with the segment boundaries of the plurality of segments of the first playlist; and
delivering, by the electronic device and via the distribution network, to the first client device

2.	(Cancelled).

3.	(Original)	The method of claim 1, wherein identifying the maximum segment duration for each of the plurality of different types of client devices is based on at least one of an operating system and a media player of the plurality of client devices.

4.	(Original)	The method of claim 1, wherein each of the respective playlists references a single Uniform Resource Indicator.

5.	(Original)	The method of claim 1, further comprising:
	inserting byte-range tags into the respective playlists to demarcate each segment boundary and chapter in the first variant stream.

6.	(Original)	The method of claim 1, further comprising:
	receiving a request for a grouped segment from one of the plurality of different types of client devices, wherein the grouped segment is identified by a byte-range that includes multiple segments of the maximum segment duration.

7.	(Currently Amended)	A non-transitory computer-readable medium containing computer program code that, when executed by operation of one or more computer processors, performs an operation comprising:
	receiving a first variant stream of a video at an electronic device;
	identifying, by the electronic device, respective maximum segment durations of a plurality of different types of client devices that will play media content contained in the first variant stream;
	generating, by the electronic device and based on the identified respective maximum segment durations and the first variant stream, a plurality of respective playlist, each respective playlist of the plurality of respective playlists for each of the plurality of different types of client devices, wherein each respective playlist of the plurality of respective playlists comprises a respective different maximum segment duration, of the identified respective maximum segment durations, that indicates a maximum time duration for playlist segments of its respective playlist
	delivering, by the electronic device and via a distribution network, a first playlist of the respective playlists to a first client device having a device type corresponding to one of the plurality of different types of client devices, the first playlist comprising a first maximum segment duration of the respective maximum segment durations;
	generating, based on a second variant stream corresponding to the same media content as the first variant stream but having a different streaming bitrate, a second playlist for the first client device, 
wherein the first playlist and the second playlist each comprises a plurality of segments and each comprises the first maximum segment duration as the maximum segment duration that indicates a maximum time duration for all playlist segments,
wherein each segment in the first playlist has: (i) a same media content, (ii) a same media duration, and (iii) a different streaming bitrate, compared with a corresponding segment in the second playlist,
wherein the second playlist corresponds to the same media content as the first playlist and has the different streaming bitrate, and
wherein segment boundaries of the plurality of segments of the second playlist are aligned with the segment boundaries of the plurality of segments of the first playlist; and
delivering, by the electronic device and via the distribution network, to the first client device

8.	(Cancelled).

9.	(Original)	The non-transitory computer-readable medium of claim 7, the computer-readable program code further configured to:
identify the maximum segment duration for each of the plurality of different types of client devices is based on at least one of an operating system and a media player of the plurality of client devices.

10.	(Original)	The non-transitory computer-readable medium of claim 7, wherein each of the respective playlists reference a single Uniform Resource Indicator.

11.	(Original)	The non-transitory computer-readable medium of claim 7, the computer-readable program code further configured to:
	insert byte-range tags into the respective playlists to demarcate each segment boundary and chapter in each of the first variant stream.

12.	(Original)	The non-transitory computer-readable medium of claim 7, the computer-readable program code further configured to:
	receive a request for a grouped segment from one of the plurality of different types of client devices, wherein the grouped segment is identified by a byte-range that includes multiple segments of the maximum segment duration.

13.	(Currently Amended)	A system, comprising:
a computer processor; and
a memory having instructions stored thereon which, when executed on the computer processor, performs operations comprising:	
	receiving a first variant stream of a video at an electronic device;
identifying, by the electronic device, respective maximum segment durations of a plurality of different types of client devices that will play media content contained in the first variant stream; 
 generating, by the electronic device and based on the identified respective maximum segment durations and the first variant stream, a plurality of respective playlists, each respective playlist of the plurality of respective playlists for each of the plurality of different types of client devices, wherein each respective playlist of the plurality of respective playlists comprises a respective different maximum segment duration, of the identified respective maximum segment durations, that indicates a maximum time duration for playlist segments of its respective playlist
	delivering, by the electronic device and via a distribution network, a first playlist of the respective playlists to a first client device having a device type corresponding to one of the plurality of different types of client devices, the first playlist comprising a first maximum segment duration of the respective maximum segment durations;
	generating, based on a second variant stream corresponding to the same media content as the first variant stream but having a different streaming bitrate, a second playlist for the first client device, 
wherein the first playlist and the second playlist each comprises a plurality of segments and each comprises the first maximum segment duration as the maximum segment duration that indicates a maximum time duration for all playlist segments,
wherein each segment in the first playlist has: (i) a same media content, (ii) a same media duration, and (iii) a different streaming bitrate, compared with a corresponding segment in the second playlist,
wherein the second playlist corresponds to the same media content as the first playlist and has the different streaming bitrate, and
wherein segment boundaries of the plurality of segments of the second playlist are aligned with the segment boundaries of the plurality of segments of the first playlist; and
delivering, by the electronic device and via the distribution network, to the first client device

14.	(Cancelled).

15.	(Original)	The system of claim 13, wherein identifying the maximum segment duration for each of the plurality of different types of client devices is based on at least one of an operating system and a media player of the plurality of client devices.

16.	(Original)	The system of claim 13, wherein each of the respective playlists reference a single Uniform Resource Indicator.

17.	(Previously Presented)	The system of claim 13, the operations further comprising: 
 inserting byte-range tags into the respective playlists to demarcate each segment boundary and chapter in the first variant stream.

18.	(Previously Presented)	The system of claim 13, the operations further comprising: 
 receiving a request for a grouped segment from one of the plurality of different types of client devices, wherein the grouped segment is identified by a byte-range that includes multiple segments of the maximum segment duration.

19.	(Currently Amended)	A computing system, comprising:
a processor; and
a memory, wherein the memory stores a program that performs an operation when executed by the processor, the operation comprising:
receiving a request for a first playlist, of a plurality of respective playlists, from a first type of client device at an electronic device, wherein the first playlist includes segments having a first maximum segment duration customized for the first type of client device, wherein the first maximum segment duration indicates a single maximum time duration for playlist segments of the first playlist;
receiving a request for a second playlist, of the plurality of respective playlists, from a second type of client device at the electronic device, wherein the second playlist includes segments having a second maximum segment duration customized for the second type of client device, wherein the first type of client device and second type of client device are different, wherein the second maximum segment duration indicates a single maximum time duration for playlist segments of the second playlist, wherein the first and second maximum segment durations are different
transmitting, by the electronic device, the first and second playlists to the first and second types of client devices, respectively;
generating, based on a variant stream corresponding to the same media content as the first and second playlists but having a different streaming bitrate, a third playlist for the first client device, 
wherein the first playlist and the third playlist each comprises a plurality of segments and each comprises the first maximum segment duration as the maximum segment duration that indicates a maximum time duration for all playlist segments,
wherein each segment in the first playlist has: (i) a same media content, (ii) a same media duration, and (iii) a different streaming bitrate, compared with a corresponding segment in the third playlist,
wherein the third playlist corresponds to the same media content as the first playlist and has the different streaming bitrate, and
wherein segment boundaries of the plurality of segments of the third playlist are aligned with the segment boundaries of the plurality of segments of the first playlist; and
transmitting, by the electronic device and via a distribution network, to the first type of client device, segments of the third playlist, in place of segments of the first playlist to continue playout of the same media content, wherein the transmitted segments of the third playlist comprise the same first maximum segment duration as the transmitted segments of the first playlist.

20.	(Cancelled).

21.	(Previously Presented)	The method of claim 1, further comprising:
delivering to the first client device, via the distribution network, a variable grouping of segments providing a first grouped segment duration that is shorter in length than a second grouped segment duration, 
wherein the first, shorter, grouped segment duration is used for at least one of: (i) a media playback startup point or (ii) a media playback seek point, while the second, longer, grouped segment duration is used during other parts of the media playback.

22.	(Previously Presented)	The non-transitory computer-readable medium of claim 7, the operation further comprising:
delivering to the first client device, via the distribution network, a variable grouping of segments providing a first grouped segment duration that is shorter in length than a second grouped segment duration, 
wherein the first, shorter, grouped segment duration is used for at least one of: (i) a media playback startup point or (ii) a media playback seek point, while the second, longer, grouped segment duration is used during other parts of the media playback.

23.	(Previously Presented)	The system of claim 13, the operation further comprising:
delivering to the first client device, via the distribution network, a variable grouping of segments providing a first grouped segment duration that is shorter in length than a second grouped segment duration, 
wherein the first, shorter, grouped segment duration is used for at least one of: (i) a media playback startup point or (ii) a media playback seek point, while the second, longer, grouped segment duration is used during other parts of the media playback.

Allowable Subject Matter

Claims 1, 3-7, 9-13, 15-19, 21-23 are allowed in view of Applicant’s remarks on pages 11-13 of amendment filed 05/25/2022 and on page 11 of amendment filed 06/27/2022 and the amendments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295. The examiner can normally be reached 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
July 7, 2022